Exhibit 10.5


COMSCORE, INC.
Restricted Stock Units Award Agreement
This RESTRICTED STOCK UNITS AWARD AGREEMENT (this “Agreement”) is made as of
____________, by and between comScore, Inc., a Delaware corporation (the
“Company”), and ___________ (the “Grantee”).
1.Certain Definitions. Capitalized terms used, but not otherwise defined, in
this Agreement will have the meanings given to such terms in the comScore, Inc.
2018 Equity and Incentive Compensation Plan (the “Plan”).
2.    Grant of RSUs. Subject to and upon the terms, conditions and restrictions
set forth in this Agreement and in the Plan, pursuant to authorization under a
resolution of the Committee, the Company has granted to the Grantee as of
____________ (the “Date of Grant”) ______ Restricted Stock Units (“RSUs”). Each
RSU shall represent the right of the Grantee to receive one share of Common
Stock subject to and upon the terms and conditions of this Agreement.
3.    Restrictions on Transfer of RSUs. Subject to Section 15 of the Plan,
neither the RSUs evidenced hereby nor any interest therein or in the Common
Stock underlying such RSUs shall be transferable prior to payment to the Grantee
pursuant to Section 5 hereof other than by will or pursuant to the laws of
descent and distribution.
4.    Vesting of RSUs. The RSUs covered by this Agreement shall become
nonforfeitable and payable to the Grantee pursuant to Section 5 hereof in
substantially equal installments on each of ____________, ____________, and
____________ if the Grantee remains in continuous service with the Company or a
Subsidiary until each such date (the period from the Date of Grant until the
last such vesting date, the “Vesting Period”). Subject to the terms of the Plan,
and except as otherwise provided in any employment, severance, change in control
or similar agreement between the Grantee and the Company or any Subsidiary, RSUs
that do not so become nonforfeitable will be forfeited, including if the Grantee
ceases to be in continuous service with the Company or a Subsidiary prior to the
end of the Vesting Period. For purposes of this Agreement, “continuous service”
(or substantially similar terms) means the absence of any interruption or
termination of the Grantee’s service as an Employee, Director or consultant to
the Company or a Subsidiary. Continuous service shall not be considered
interrupted or terminated in the case of transfers between locations of the
Company and its Subsidiaries. Further, continuous service shall not be
considered interrupted or terminated in the case of the Grantee’s cessation of
service as an Employee, Director or consultant to the Company or a Subsidiary
(each, a “Participant Class”), so long as the Grantee continues serving in
another Participant Class.
5.    Form and Time of Payment of RSUs.
(a)
Payment for the RSUs, after and to the extent they have become nonforfeitable,
shall be made in the form of Common Stock. Payment shall be made as soon as
administratively practicable following the date that the RSUs become
nonforfeitable pursuant to Section 4 hereof (but, unless the Grantee enters into
a deferral






--------------------------------------------------------------------------------





arrangement in accordance with procedures established by the Company, in no
event later than required to satisfy the short-term deferral exemption under
Section 409A of the Code).
(b)
The Company’s obligations to the Grantee with respect to the RSUs will be
satisfied in full upon the issuance of Common Stock corresponding to such RSUs.

6.    Dividend Equivalents; Voting and Other Rights.
(a)
The Grantee shall have no rights of ownership in the Common Stock underlying the
RSUs and no right to vote the Common Stock underlying the RSUs until the date on
which the Common Stock underlying the RSUs is issued or transferred to the
Grantee pursuant to Section 5 above.

(b)
From and after the Date of Grant and until the earlier of (i) the time when the
RSUs become nonforfeitable and are paid in accordance with Section 5 hereof or
(ii) the time when the Grantee’s right to receive Common Stock in payment of the
RSUs is forfeited in accordance with Section 4 hereof, on the date that the
Company pays a cash dividend (if any) to holders of Common Stock generally, the
Grantee shall be credited with cash per RSU equal to the amount of such
dividend. Any amounts credited pursuant to the immediately preceding sentence
shall be subject to the same applicable terms and conditions (including vesting,
payment and forfeitability) as apply to the RSUs based on which the dividend
equivalents were credited, and such amounts shall be paid in cash at the same
time as the RSUs to which they relate.

(c)
The obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Common Stock in the
future, and the rights of the Grantee will be no greater than that of an
unsecured general creditor. No assets of the Company will be held or set aside
as security for the obligations of the Company under this Agreement.

7.    Adjustments. The RSUs and the number of shares of Common Stock issuable
for each RSU, and the other terms and conditions of the grant evidenced by this
Agreement, are subject to mandatory adjustment, including as provided in Section
11 of the Plan.


8.    Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes or other amounts in connection with the
delivery to the Grantee of Common Stock or any other payment to the Grantee or
any other payment or vesting event under this Agreement, the Grantee agrees that
the Grantee will satisfy such requirement in a manner determined by the
Committee prior to any payment to the Grantee, including but not limited to a
“sell to cover” transaction through a bank or broker. It shall be a condition to
the obligation of the Company to make any such delivery or payment that the
Grantee has satisfied such requirement in the form or manner specified by the
Company. In no event will the market value of the Common Stock to be withheld,
sold and/or delivered pursuant to this Section 8 to satisfy applicable
withholding taxes exceed the maximum amount of taxes or other amounts that could
be required to be withheld.


        

--------------------------------------------------------------------------------





9.    Compliance With Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any Common Stock pursuant to this Agreement if
the issuance thereof would result in a violation of any such law.


10.    Compliance With or Exemption From Section 409A of the Code. To the extent
applicable, it is intended that this Agreement and the Plan comply with or be
exempt from the provisions of Section 409A of the Code. This Agreement and the
Plan shall be administered in a manner consistent with this intent, and any
provision that would cause this Agreement or the Plan to fail to satisfy Section
409A of the Code shall have no force or effect until amended to comply with or
be exempt from Section 409A of the Code (which amendment may be retroactive to
the extent permitted by Section 409A of the Code and may be made by the Company
without the consent of the Grantee).


11.    Interpretation. Any reference in this Agreement to Section 409A of the
Code will also include any proposed, temporary or final regulations, or any
other guidance, promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.


12.    No Right to Future Awards or Employment. The grant of the RSUs under this
Agreement to the Grantee is a voluntary, discretionary award being made on a
one-time basis and it does not constitute a commitment to make any future
awards. The grant of the RSUs and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. Nothing contained in
this Agreement shall confer upon the Grantee any right to be employed or remain
employed by the Company or any of its Subsidiaries, nor limit or affect in any
manner the right of the Company or any of its Subsidiaries to terminate the
employment or adjust the compensation of the Grantee.


13.    Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or
any of its Subsidiaries and shall not affect the amount of any life insurance
coverage available to any beneficiary under any life insurance plan covering
employees of the Company or any of its Subsidiaries.


14.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that (a) no amendment shall adversely affect the rights of
the Grantee under this Agreement without the Grantee’s written consent, and (b)
the Grantee’s consent shall not be required to an amendment that is deemed
necessary by the Company to ensure compliance with Section 409A of the Code or
Section 10D of the Exchange Act.


15.    Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.


        

--------------------------------------------------------------------------------





16.    Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Committee acting pursuant to
the Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein or in the Plan, have the right to determine any questions which
arise in connection with this Agreement. Notwithstanding anything in this
Agreement to the contrary, the Grantee acknowledges and agrees that this
Agreement and the award described herein are subject to the terms and conditions
of the Company’s clawback policy (if any) as may be in effect from time to time
specifically to implement Section 10D of the Exchange Act and any applicable
rules or regulations promulgated thereunder (including applicable rules and
regulations of any national securities exchange on which the Common Stock may be
traded).


17.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the RSUs and the Grantee’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or request
the Grantee’s consent to participate in the Plan by electronic means. The
Grantee hereby consents to receive such documents by electronic delivery and, if
requested, agrees to participate in the Plan through an online or electronic
system established and maintained by the Company or another third party
designated by the Company.


18.    Governing Law. This Agreement shall be governed by and construed with the
internal substantive laws of the State of Delaware, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.


19.    Successors and Assigns. Without limiting Section 3 hereof, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.


20.    Acknowledgement. The Grantee acknowledges that the Grantee (a) has
received a copy of the Plan, (b) has had an opportunity to review the terms of
this Agreement and the Plan, (c) understands the terms and conditions of this
Agreement and the Plan and (d) agrees to such terms and conditions.


21.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.


[SIGNATURES ON FOLLOWING PAGE]






        

--------------------------------------------------------------------------------







COMSCORE, INC.
By:                
Name: Sara Dunn
Title: Senior Vice President, Human Resources
Grantee Acknowledgment and Acceptance
By:                         
Name:


        